Appellant was convicted in the Criminal District Court of Harris county of assault with intent to rape, and his punishment fixed at confinement in the penitentiary for a term of two years.
The parties to the transaction were negroes. The alleged injured party was a girl seven or eight years old, who testified that appellant got on her on the occasion mentioned and put his male organ against her private parts. Other witnesses testified that they saw appellant in this position and saw him moving his body up and down. Appellant testified denying the accusation. The case was submitted to the jury under a presentation of the law to which no exception was taken. There is but one bill of exceptions in the record which presents appellant's complaint directed at the admission of the testimony of the mother of prosecutrix to the effect that she examined her daughter on the day of the alleged assault and as to what appeared to her to be the condition of the private parts of the child. The ground of the objection is that the State did not show what time of the day the examination was made. We do not think the bill presents any error.
The jury having resolved the issues of fact adversely to appellant and there being testimony in the record supporting their conclusion, and no error appearing, the judgment will be affirmed.
Affirmed. *Page 46